DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 7-22 and 24-36 allowed as a result of RCE filed on March 09, 2021.
3.	The closest relevant arts are Gillingham et al (2003/0037675) and Krisko et al (2008/0016832).
4.	Gillingham et al disclose a filter cartridge comprising a media pack with a fluted sheet secured to a facing sheet and defining a set of inlet flutes and a set of outlet flutes (paragraph 0083), the media pack defining an outer side wall (110) extending between first and second opposite flow ends (paragraph 0096), a media combination lead end (end that starts the wounding) positioned inside of the media pack (paragraph 0083), a perform mold-in-place center core comprising foamed polyurethane in a center of the media pack providing at least a portion of a lead end seal (paragraph 0098), the molded-in-place seal member positioned on the perform (sealing system 144) having opposite ends at least one of which has an axially, outwardly, projection (107) to seal a portion of the lead end (paragraph 0094).  Gillingham et al also disclose a media pack (40) having first and second, opposite, flow ends (paragraph 0080), the media pack comprising a z-filter construction (156) including filter flutes formed from corrugated media sheet secured to facing media sheet (paragraph 0083), the flutes extending between the first and second, opposite, flow ends (paragraph 0084), selected ones of the flutes being open adjacent the first flow end and closed adjacent the second 
5.	Krisko et al (2008/0016832) disclose “An air filter cartridge arrangement (fig. 7, pt. 22, para. 50) comprising:
(a) media (fig. 7, pt. 26, para. 50) having opposite inlet (fig. 7, pt. 23, para. 51) and outlet (fig. 7, pt. 24, para. 51) flow faces and comprising inlet flutes and outlet flutes (as the media 26 is fluted, para. 53); the media being closed to flow from the outlet flow face of air entering the inlet face, without filtering flow through the media (as fluid must flow from the inlet face 23 before flowing into the outlet face 24);
(b)    a preform having a portion surrounding the media and projecting away from the media (fig. 7, pt. 25a, para. 52); and,
(c)    a molded-in-place region of seal material (fig. 7, pt. 28, para. 51) having:
(i)    a first portion molded to the media (fig. 8, pt. 28c, para. 122); and,

(iii)    the first and second portions of the seal material being molded integral with one another as portions 28c and 28f are integral with the seal 28, para. 122).
6.	Claims 7-22 and 24-36 of this instant patent application differ from the disclosure of either Gillingham et al or Krisko et al in that the air filter cartridge further comprises a molded-in-place housing seal arrangement including a first axially directed surface and a second axially directed surface, wherein the first axially directed surface and the second axially directed surface are configured to be pinched between opposing surfaces of an air cleaner when operably installed in the air cleaner.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        March 15, 2021